By the Court.
The question to be determined in this case is, whether a prosecuting attorney may, as of course, file in this court a bill of exceptions taken under the provisions of section 483 of the criminal code, or whether he must first obtain leave of this court to file the bill.
Section 515 of the criminal code provides that: “The prosecuting attorney may present to the supreme court any bill of exceptions taken under the provisions of section 483, and apply for permission to file it with the clerk thereof for the decision of such court upon the points presented therein; but prior thereto he shall give reasonable notice to the judge who presided at the trial in which the bill was taken, of his purpose to make such application, and if the supreme court shall allow such bill to be filed, such judge shall appoint some competent attorney to argue the case against the prosecuting attorney, which attorney shall receive for his services a fee not exceeding $100, to be fixed by such court, to be paid out of the treasury of the county in which such bill was taken.” Section516 provides that: “If the supreme court shall be of the opinion that the question presented should be decided upon, they shall allow the bill of exceptions to be filed, and render a decision thereon.”
The exceptions presented in this case are not in the *356form of a bill of exceptions, but are part of the records in the case, being a plea in abatement of the defendant to an indictment against him. Bnt we think the case-comes within the provisions of section 483, as the object of that provision is to determine the law to govern in any similar case then pending, or which may thereafter arise.. The case therefore falls within the provisions of section 515, and leave of court must be obtained to allow such bill to be filed. The sections above quoted are copied from the statutes of Ohio, and in that state leave seems, to be required. This was the rule in civil actions in this state until the constitution of 1875 gave the right of review-in that class of cases.
The questions presented by the record seem to be of • sufficient importance to be reviewed in this court. -Leave is therefore given to file the case.